Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0000180
                                                     22-JUN-2012
                                                     11:34 AM
                       NO. SCAD-12-0000180


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                EMMANUEL G. GUERRERO, Respondent.



                       ORIGINAL PROCEEDING

                        (ODC 10-061-8895)


                               ORDER

       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,

       Intermediate Court of Appeals Chief Judge Nakamura,

                  in place of Acoba, J., recused,

   and Intermediate Court of Appeals Associate Judge Reifurth,

                  assigned by reason of vacancy)


          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Supreme Court of the State of
Hawai'i and the record, it appears: (1) that Respondent Emmanuel
G. Guerrero (Guerrero) requested and was granted a deferred

acceptance of a no-contest plea to three misdemeanor counts of

willful failure to file a general excise tax return, in violation

of HRS § 237-33 (2001); (2) that based on Guerrero's fulfillment

of the conditions of the deferred acceptance plea, the district

court dismissed the charges; (3) that the Office of Disciplinary

Counsel and Guerrero, who was represented by counsel, entered

into a "Proposed Stipulation of Facts, Conclusions of Law, and

Recommendation for Discipline" (Proposed Stipulation), in which

they agreed to stipulated facts, conclusions of law, factors in

aggravation and mitigation, and a recommendation for discipline

of the imposition of a public censure by this court; (4) that the
Disciplinary Board, with minor changes, accepted and adopted the
Proposed Stipulation and recommends that we impose the sanction
of public censure upon Guerrero; (5) that Respondent Guerrero’s
actions constitute violations of Rules 8.4(a) and (b) of the
Hawai'i Rules of Professional Conduct; (6) in mitigation,
Respondent Guerrero promptly informed the Office of Disciplinary
Counsel, provided full cooperation, implemented measures to avoid
a reoccurrence of the violations, and has performed significant
pro bono work in the community; and (7) that public censure is
warranted,
          IT IS HEREBY ORDERED that Respondent Emmanuel Guerrero
is publicly censured, pursuant to Rule 2.3(a)(3) of the Rules of
the Supreme Court of the State of Hawai'i (RSCH).
          IT IS FURTHER ORDERED that Respondent Guerrero shall

pay all costs of the proceedings, as approved upon a timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai'i, June 22, 2012.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Craig H. Nakamura

                               /s/ Lawrence M. Reifurth





                                 2